DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 08/30/2021. Claims 1, 3, 7-9, 12, 14, 16, 19, 26, and 30-39 are pending in the case. Claims 1, 30, and 35 are independent claims.
Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Specification
The disclosure is objected to because of the following informalities: in figure 3, 304 references N-1 modules. Paragraph 90 also uses 304 to reference “N-1 modules,” but also confusingly refers to 304 and “N-1 components.” It is unclear whether there is a difference between “modules” and “components.”
Appropriate correction is required.

Claim Objections
Claims 36-39 are objected to because of the following informalities: each claim recites “[t]he computer-readable program of claim 35.” However, since software per se is not patentable, claim 35 does not recite a program, but rather recites a storage medium. Specifically claim 35 recites a “computer-readable program storage medium.” Preambles of the dependent claims should be congruent with the phrasing of the independent claim to avoid unnecessary confusion. Accordingly, appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). Independent claim 35 recites a “computer-readable program storage medium,” which is not comprehensively defined by the specification. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. Transitory propagating signals are non-statutory subject matter. In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). Examiner suggests adding the word “non-transitory.”

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
	The claim recites an abstract idea of both a mental process and mathematical concept. See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different 
The mathematical concept recited is: executing an uncertainty quantification algorithm on the biometric data collected by the one or more sensors, wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty; calculating an optimal action, wherein the optimal action is calculated by combining statistically independent samples taken from the posterior distribution with a cost function to minimize expected cost.
Under the broadest reasonable interpretation, these limitations recite a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations. If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. See MPEP § 2106.04(a)(2).
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mental process recited is: performing an action. For example, “performing” in the context of this claim encompasses the user manually performing some action – any action (e.g., display results). While Diamond v. Diehr, 450 U.S. 175 (1981), also included an action of opening the rubber-molding 
	The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): mobile device, sensors, processing unit, wireless transceiver, display, and actuator (any one or more of a speaker, a visual display, a drug delivery mechanism, or an electrical stimulator).
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): collecting biometric data.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d).
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): mobile device, sensors, processing unit, wireless transceiver, display, and actuator (any one or more of a speaker, a visual display, a drug delivery mechanism, or an electrical stimulator)
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): collecting biometric data. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): wireless transceiver and cloud server.

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): wireless transceiver and cloud server.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): wirelessly sending a representation of the posterior distribution. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claims 8, 31, and 36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1:

Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d).
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claims 9, 32, and 37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics. This limitation merely states a particular type of sensors that the set of sensors might include. Moreover, the word “comprise” is an open ended word that leaves the possibility that the set of sensors might include other types of sensors. Data gathering that is limited to a particular source or a particular type of data (as it is in the present claim) have been found by courts to amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
The claimed invention recites an abstract idea without significantly more.

Dependent claims 12, 33, and 38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more sensors 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement or uterine contractions. This limitation merely states particular measurement types that the set of sensors might make. Data gathering that is limited to a particular source or a particular type of data (as it is in the present claim) have been found by courts to amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: generate an alert based on the quantification of uncertainty.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more of the display or the sensors are enabled.
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more of the display or the sensors are enabled
The claimed invention recites an abstract idea without significantly more.

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a green light when the quantification of uncertainty is within a range; a display a yellow light when the quantification of 
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more of the display or the sensors is enabled to display
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): one or more of the display or the sensors is enabled to display.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: process one or more of tolerance settings or a range of quantification of uncertainty from a remote device 
Step 2A Prong 2: 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): processing unit
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): enabled to receive
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): processing unit
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): enabled to receive. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claims 26, 34, and 39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): biometric data includes physiologic time series data.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): biometric data includes physiologic time series data. This limitation merely states a particular type of data that the biometric data includes. Moreover, the word “includes” is an open ended word that leaves the possibility of the biometric data including other types of data. Data gathering that is limited to a particular source or a particular type of data (as it is in the present claim) have been found by courts to amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
The claimed invention recites an abstract idea without significantly more.

Independent claim 30 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
	The claim recites an abstract idea of both a mental process and mathematical concept. See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record.”
The mathematical concept recited is: executing an uncertainty quantification algorithm on the received biometric data, wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty; and calculating an optimal action, wherein the optimal action is calculated by combining statistically independent samples taken from the posterior distribution with a cost function to minimize expected cost.
Under the broadest reasonable interpretation, these limitations recite a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations. If a claim, under its broadest 
The mental process recited is: generating an alert based on the quantification of uncertainty; and performing an action. For example, “performing” in the context of this claim encompasses the user manually performing some action – any action (e.g., display results). While Diamond v. Diehr, 450 U.S. 175 (1981), also included an action of opening the rubber-molding press, here the claim merely recites the abstract of performing some action based on the abstract idea outlined above.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
	The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675.
Step 2A Prong 2: 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): mobile device and actuator.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving biometric data from one or more sensors; and (e.g., send to a visual display).
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d).
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): mobile device and actuator.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving biometric data from one or more sensors. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a 
The claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 9, 14, 19, 30, 32, 35, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts et al. (U.S. Pat. App. Pub. No. 2006/0004680, hereinafter Robarts) in view of Andre et al. (U.S. Pat. App. Pub. No. 2012/0245439, hereinafter Andre) and Morales (U.S. Pat. App. Pub. No. 2016/0038673, hereinafter Morales).

As to independent claim 1, Robarts teaches:
A mobile device for determining uncertainty quantification of biometric data, the mobile device comprising (Figure 1 and paragraph 47 disclosing that context characterization system 100 is shown operating in a general-purpose body-mounted wearable computer 120 worn by the user 110 and further disclosing that the invention can be practiced with other computer system configurations, including Internet appliances, hand-held devices, cellular or mobile phones):
one or more sensors capable of collecting biometric data (Figure 1 and paragraph 49 disclosing that the computer can also receive information from various user sensor input devices 126 and paragraph 60 disclosing biometric scanners);
a processing unit electrically coupled to the one or more sensors… (Figures 1 and 2, and paragraph 74 disclosing that the computer 120 also includes one or more central processing units (CPUs) 234. Figure 2 and paragraph 68 disclosing that the computer 120 receives input from not only the microphone 124 and video camera 121, but also from a body temperature sensor 202. EKG/EEG sensor 204, heart rate monitor 206, blood pressure monitor 208, blood oxygen sensor 210, and ambient temperature sensor 212);
a wireless transceiver electrically coupled to the processing unit (Paragraph 55 disclosing that the body-mounted computer 120 may be connected to one or more networks of other devices through wired or wireless communication means); and
a display operatively connected to the processing unit (Figure 1 and paragraph 49 disclosing that the wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130);…
wherein the actuator includes any one or more of a speaker, a visual display, a drug delivery mechanism, or an electrical stimulator (Figure 1, speakers and displays 132, 134, 130, 138, 160, 162. See also Morales at figure 2, insulin pump 16 reads on drug delivery mechanism).
Robarts further teaches capable of executing an uncertainty quantification algorithm on the biometric data collected by the one or more sensors (Paragraph 100 disclosing that higher-level condition variables or attributes can also be calculated and be included within thematic attribute sets, such as the user's current physical activities, the current user cognitive load, the desired level of privacy, and the desired scope of audience. Such a user activity attribute demonstrates that variables can have multiple values, and that information such as a degree of belief or certainty in the value for a variable can be added and used by the system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the certainty information further discussed in Robarts to allow for sending various information including uncertainty in real time as requested by the characterization module (see Robarts at paragraph 92).
Robarts does not appear to expressly teach wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty.
Andre teaches wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty (Abstract. Paragraph 202 disclosing that another embodiment utilizes probabilistic filters on the allowed inter-beat gaps instead of a hard 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric signals to determine if a sick or wounded individual has reached a critical state (see Andre at paragraphs 4-19).
While Robarts does discuss an implicit context model for making suggestions use of a trained neural network (Paragraph 263), Robarts does not expressly teach an actuator capable of performing an action by calculating an optimal action, wherein the optimal action is calculated by combining statistically independent samples taken from the posterior distribution with a cost function to minimize expected cost.
Morales teaches an actuator capable of performing an action by calculating an optimal action (Figure 2, insulin pump 16. Paragraph 105, the insulin delivery rate ID from the zone MPC law is calculated by an on-line optimization, which evaluates at each sampling time the next insulin delivery rate), wherein the optimal action is calculated by combining statistically independent samples taken from the posterior distribution with a cost function to minimize expected cost (Paragraph 122, model predictive control operates by mathematically minimizing a cost function. For example, future glucose levels are predicted from past glucose levels and insulin amounts and from the candidate insulin amounts to be delivered in the future, e.g., using linear difference models of insulin-glucose dynamics. Paragraph 73, the basic sampling technique is to approximate an integral over a function multiplied by a probability function by determining the mean of the function when sampled from the probability 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the dynamic insulin administration of Morales permits producing a personalized model for insulin delivery that is updated, e.g., continuously, as the system gathers information about its environment (see Morales at paragraph 53).

As to dependent claim 4, Robarts further teaches an actuator capable of one or more of receiving a representation of the posterior distribution, performing an action, or outputting a signal received by the mobile device,… and wherein the actuator includes any one or more of a speaker, a visual display, a drug delivery mechanism, and an electrical stimulator (Figure 1, earpiece speaker 132, visual display. Paragraph 49 disclosing wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130 (e.g., with a touch sensitive portion and character recognition capabilities), and various other user input devices 122. Similarly, the computer has a variety of user-worn output devices that include the hand-held flat panel display130, an earpiece speaker 132, an eyeglass-mounted display 134, a tactile output device 136, and various other user output devices 138. Figure 1 and paragraph 50 disclosing outputting a signal received by the mobile device, "non-portable computer can output information directly to a display 160, a speaker 162, an olfactory device 164, and a printer 166." Figure 1 and paragraph 49 disclosing speaker, visual display, ''wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130 (e.g., with a touch sensitive portion and character recognition capabilities), and various other user input devices 122. Similarly, the computer has a variety of user-
Robarts does not appear to expressly teach wherein the actuator capable of performing the action comprises calculating an optimal action based upon the posterior distribution.
Andre teaches wherein the actuator capable of performing the action comprises calculating an optimal action based upon the posterior distribution (Paragraph 218 disclosing that the system is further applicable in diagnostic settings, such as the calibration of drug therapies, post-surgical or rehabilitative environments or drug delivery monitoring, with immediate and real time effects of these medical applications and procedures being monitored continuously and non-invasively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the optimal action calculation techniques of Andre since it allows for providing medical applications such as drug therapies based on the allowable heart beat (see Andre at paragraph 202).

As to dependent claim 7, Robarts does not appear to expressly teach the display is enabled to represent the posterior distribution.
Andre teaches the display is enabled to represent the posterior distribution (Paragraph 233, performance or other status information. Figure 37 and paragraph 233 disclosing that an output screen 2327 is illustrated herein on the upper surface of housing 305 for displaying certain performance or other status information to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric 

As to dependent claim 9, Robarts further teaches the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics (Paragraph 58 disclosing that user-worn body sensors can provide a variety of types of information, including ... EEG and EKG sensors).

As to dependent claim 14, Robarts further teaches one or more of the display or the sensors are enabled to generate an alert based on the quantification of uncertainty (Paragraph 85 disclosing that if the cardiac condition CC 242 determines that the user is about to have a heart attack, the CC provides both a visual output signal to the head-mounted display 134 to provide a warning to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the alert displaying techniques further discussed in Robarts since it allows for providing alerts to the user about a user's health condition (see Robarts at paragraph 4).

As to dependent claim 19, Robarts further teaches the processing unit is enabled to receive and process… from a remote device (Paragraph 48 disclosing that aspects of the invention can also be practiced in distributed computing environments, where tasks or modules are performed by remote processing devices, which are linked through a communications network).
Additionally, Robarts teaches one or more of tolerance settings or a range of quantification of uncertainty (Paragraph 92 disclosing range of a quantification of uncertainty - the context server is expected to provide an attribute within the timeout period, where such attribute includes the following: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the quantification of uncertainty and range of that value further discussed in Robarts to increase accuracy.

As to independent claim 30, Robarts teaches:
A method of determining uncertainty quantification of biometric data implemented by a mobile device, comprising (Figure 1 and paragraph 47 disclosing that context characterization system 100 is shown operating in a general-purpose body-mounted wearable computer 120 worn by the user 110 and further disclosing that the invention can be practiced with other computer system configurations, including Internet appliances, hand-held devices, cellular or mobile phones):
receiving biometric data from one or more sensors (Figure 1 and paragraph 49 disclosing that the computer can also receive information from various user sensor input devices 126 and paragraph 60 disclosing biometric scanners);…
generating an alert based on the quantification of uncertainty (Figure 1, speakers and displays 132, 134, 130, 138, 160, 162. Paragraph 189, an auditory alert and/or a haptic notification. Paragraph 210, alert emergency personnel and family. See also Morales at figure 2, insulin pump 16 reads on drug delivery mechanism. Paragraph 98, alarm)….
Robarts further teaches executing an uncertainty quantification algorithm on the received biometric data (Paragraph 100 disclosing that higher-level condition variables or attributes can also be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the certainty information further discussed in Robarts to allow for sending various information including uncertainty in real time as requested by the characterization module (see Robarts at paragraph 92).
Robarts does not appear to expressly teach wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty.
Andre teaches wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty (Abstract. Paragraph 202 disclosing that another embodiment utilizes probabilistic filters on the allowed inter-beat gaps instead of a hard truncation as described above. These probabilistic filters take as input one or more signals in addition to the ECG signal and determine a probabilistic range for the allowable heart beat and further disclosing that this probability can then be multiplied by the probability of each inter-beat gap to produce a posterior distribution, from which the most likely heart beat can be easily determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric signals to determine if a sick or wounded individual has reached a critical state (see Andre at paragraphs 4-19).

Morales teaches performing an action on an actuator by calculating an optimal action (Figure 2, insulin pump 16. Paragraph 105, the insulin delivery rate ID from the zone MPC law is calculated by an on-line optimization, which evaluates at each sampling time the next insulin delivery rate), wherein the optimal action is calculated by combining statistically independent samples taken from the posterior distribution with a cost function to minimize expected cost (Paragraph 122, model predictive control operates by mathematically minimizing a cost function. For example, future glucose levels are predicted from past glucose levels and insulin amounts and from the candidate insulin amounts to be delivered in the future, e.g., using linear difference models of insulin-glucose dynamics. Paragraph 73, the basic sampling technique is to approximate an integral over a function multiplied by a probability function by determining the mean of the function when sampled from the probability distribution. Thus, for n sufficiently large: equation (B9) where the vectors xi are randomly drawn from the probability distribution p(x)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the dynamic insulin administration of Morales permits producing a personalized model for insulin delivery that is updated, e.g., continuously, as the system gathers information about its environment (see Morales at paragraph 53).

claim 32, Robarts further teaches the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics (Paragraph 58 disclosing that user-worn body sensors can provide a variety of types of information, including ... EEG and EKG sensors).

As to independent claim 35, Robarts teaches:
A computer-readable program storage medium having code stored thereupon, the code, when executed by a processor, causing the processor to implement a method comprising (Figure 1 and paragraph 47 disclosing that context characterization system 100 is shown operating in a general-purpose body-mounted wearable computer 120 worn by the user 110 and further disclosing that the invention can be practiced with other computer system configurations, including Internet appliances, hand-held devices, cellular or mobile phones. Paragraph 327):
receiving biometric data from one or more sensors (Figure 1 and paragraph 49 disclosing that the computer can also receive information from various user sensor input devices 126 and paragraph 60 disclosing biometric scanners);…
generating an alert based on the quantification of uncertainty (Figure 1 and paragraph 49 disclosing that the wearable computer 120 has a variety of user-worn user input devices including a microphone 124, a hand-held flat panel display 130)….
Robarts further teaches executing an uncertainty quantification algorithm on the received biometric data (Paragraph 100 disclosing that higher-level condition variables or attributes can also be calculated and be included within thematic attribute sets, such as the user's current physical activities, the current user cognitive load, the desired level of privacy, and the desired scope of audience. Such a user activity attribute demonstrates that variables can have multiple values, and that information such as a degree of belief or certainty in the value for a variable can be added and used by the system).

Robarts does not appear to expressly teach wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty.
Andre teaches wherein the uncertainty quantification algorithm is capable of finding a posterior distribution or determining a quantification of uncertainty (Abstract. Paragraph 202 disclosing that another embodiment utilizes probabilistic filters on the allowed inter-beat gaps instead of a hard truncation as described above. These probabilistic filters take as input one or more signals in addition to the ECG signal and determine a probabilistic range for the allowable heart beat and further disclosing that this probability can then be multiplied by the probability of each inter-beat gap to produce a posterior distribution, from which the most likely heart beat can be easily determined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the posterior distribution finding of Andre since it allows for efficient determination of biometric signals to determine if a sick or wounded individual has reached a critical state (see Andre at paragraphs 4-19).
While Robarts does discuss an implicit context model for making suggestions use of a trained neural network (Paragraph 263), Robarts does not expressly teach performing an action on an actuator by calculating an optimal action, wherein the optimal action is calculated by combining statistically independent samples taken from the posterior distribution with a cost function to minimize expected cost.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts to include the dynamic insulin administration of Morales permits producing a personalized model for insulin delivery that is updated, e.g., continuously, as the system gathers information about its environment (see Morales at paragraph 53).

As to dependent claim 37, Robarts further teaches the one or more sensors comprise electrocardiograph (EKG) monitors, adhesive-integrated flexible electronics for recording physiologic signals, or electroencephalograph (EEG) epidermal electronics (Paragraph 58 disclosing that user-worn body sensors can provide a variety of types of information, including ... EEG and EKG sensors).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Robarts view of Andre, Morales, and Abbas (Int’l. Pat. App. Pub. No. WO 2015/135066 A1, hereinafter Abbas).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the wireless transceiver is capable of wirelessly sending a representation of the posterior distribution to a cloud server.
Abbas teaches the wireless transceiver is capable of wirelessly sending a representation of the posterior distribution to a cloud server (Title and abstract. Paragraph 65 disclosing that information from such wearable devices may be stored locally or with an associated device, e.g. smartphone as well as being stored remotely within a personal server, remote cloud based storage, etc. and communicate typically via a wireless network such as Bluetooth, RF, WLAN, or cellular network although wired interfaces may also be provided, e.g. to the user's smartphone, laptop, or dedicated housing, allowing data extraction as well as recharging batteries within the wearable device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the sending data to a remote cloud server of Abbas since it allows for data analysis from anywhere (see Abbas at paragraph 226).

Claims 8, 31, and 36 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts in view of Andre, Morales, and Shusterman et al. (U.S. Pat. App. Pub. No. 2013/0231947, hereinafter Shusterman).

As to dependent claim 8, the rejection of claim 1 is incorporated.

Shusterman teaches the uncertainty quantification algorithm includes a Bayesian inference algorithm (Paragraph 30 disclosing that uncertainty or probability of a diagnosis is tracked dynamically (the probabilities are updated periodically or quasi-periodically over time taking into account information available at each time point; new information is included in the analysis as it becomes available) based on the information availability or completeness relative to the total complete information at each level and at multiple levels. Paragraph 37 disclosing that the analysis can use at least one of statistical methods, probabilistic methods, Bayesian models/networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the biomedical Bayesian modeling of Shusterman since it allows for providing medical applications since it allows for efficient uncertainty analysis of the various biometric data thereby allowing substantially continuous data compression, filtering and streaming of critical biomedical information (see Shusterman at paragraphs 4-10).

As to dependent claim 31, the rejection of claim 30 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the uncertainty quantification algorithm includes a Bayesian inference algorithm.
Shusterman teaches the uncertainty quantification algorithm includes a Bayesian inference algorithm (Paragraph 30 disclosing that uncertainty or probability of a diagnosis is tracked dynamically (the probabilities are updated periodically or quasi-periodically over time taking into account information available at each time point; new information is included in the analysis as it becomes available) based on the information availability or completeness relative to the total complete 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the biomedical Bayesian modeling of Shusterman since it allows for providing medical applications since it allows for efficient uncertainty analysis of the various biometric data thereby allowing substantially continuous data compression, filtering and streaming of critical biomedical information (see Shusterman at paragraphs 4-10).

As to dependent claim 36, the rejection of claim 35 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the uncertainty quantification algorithm includes a Bayesian inference algorithm.
Shusterman teaches the uncertainty quantification algorithm includes a Bayesian inference algorithm (Paragraph 30 disclosing that uncertainty or probability of a diagnosis is tracked dynamically (the probabilities are updated periodically or quasi-periodically over time taking into account information available at each time point; new information is included in the analysis as it becomes available) based on the information availability or completeness relative to the total complete information at each level and at multiple levels. Paragraph 37 disclosing that the analysis can use at least one of statistical methods, probabilistic methods, Bayesian models/networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the biomedical Bayesian modeling of Shusterman since it allows for providing medical applications since it allows for efficient uncertainty analysis of the various .

Claims 12, 33, and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts in view of Andre, Morales, and Robertson et al. (U.S. Pat. App. Pub. No. 2014/0236077, hereinafter Robertson).

As to dependent claim 12, the rejection of claim 1 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions.
Robertson teaches the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions (Title and abstract. Paragraph 267 disclosing fetal heart rate and uterine contractions one can combine information from a sensor that measures uterine contractions (e.g. with a strain gauge) and that also monitors fetal heart rate for use as a high-risk pregnancy monitor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the sensor-based energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the fetal heart rate sensor and uterine contraction sensor of Robertson since it allows for the device to be used for monitoring issues in high-risk pregnancies (see Robertson at paragraph 267).

As to dependent claim 33, the rejection of claim 30 is incorporated.

Robertson teaches the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions (Title and abstract. Paragraph 267 disclosing fetal heart rate and uterine contractions one can combine information from a sensor that measures uterine contractions (e.g. with a strain gauge) and that also monitors fetal heart rate for use as a high-risk pregnancy monitor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the sensor-based energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the fetal heart rate sensor and uterine contraction sensor of Robertson since it allows for the device to be used for monitoring issues in high-risk pregnancies (see Robertson at paragraph 267).

As to dependent claim 38, the rejection of claim 35 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions.
Robertson teaches the one or more sensors are enabled to measure one or more of maternal temperature, fetal heart rate, fetal movement, or uterine contractions (Title and abstract. Paragraph 267 disclosing fetal heart rate and uterine contractions one can combine information from a sensor that measures uterine contractions (e.g. with a strain gauge) and that also monitors fetal heart rate for use as a high-risk pregnancy monitor).
.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Robarts view of Andre, Morales, and Devaul et al. (U.S. Pat. App. Pub. No. 2006/0252999, hereinafter Devaul).

As to dependent claim 16, the rejection of claim 14 is incorporated.
While Robarts does disclose that sets of generic/representational context data are provided from the explicit model to train the explicit model (paragraph 265), and that a stronger correlation could be detected related to the time of day or the type of document the user is writing, thus increasing the ability of the system to meet a confidence threshold that allows presentation of the task to the user (paragraph 266), Robarts as modified by Andre and Morales does not appear to expressly teach the one or more of the display or the sensors is enabled to display a green light when the quantification of uncertainty is within a range; the one or more of the display or the sensors is enabled to display a yellow light when the quantification of uncertainty is close to a threshold of a range; and the one or more of the display or the sensors is enabled to display a red light when the quantification of uncertainty is outside a range.
Devaul teaches:
the one or more of the display or the sensors is enabled to display a green light when the quantification of uncertainty is within a range (Title, abstract, and paragraph 52. Paragraph 107 disclosing that the display of the output information in the presently preferred embodiment is a 
the one or more of the display or the sensors is enabled to display a yellow light when the quantification of uncertainty is close to a threshold of a range (Title, abstract, and paragraph 52. Paragraph 107 disclosing that the display of the output information in the presently preferred embodiment is a listing of patterns matched along with confidence levels. Those skilled in the art will recognize that many alternative displays can be useful. Examples of such displays include a red-yellow-green light for each of one or more matches); and
the one or more of the display or the sensors is enabled to display a red light when the quantification of uncertainty is outside a range (Title, abstract, and paragraph 52. Paragraph 107 disclosing that the display of the output information in the presently preferred embodiment is a listing of patterns matched along with confidence levels. Those skilled in the art will recognize that many alternative displays can be useful. Examples or such displays include a red-yellow-green light for each of one or more matches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre to include the green light display of the sensor output including uncertainty values since it allows for providing alerts to the user about a user's health condition (see Robarts at paragraph 92).

Claims 26, 34, and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Robarts in view of Andre, Morales, and Najarian et al. (U.S. Pat. App. Pub. No. 2012/0123232, hereinafter Najarian).

As to dependent claim 26, the rejection of claim 1 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the biometric data includes physiologic time series data.
Najarian teaches the biometric data includes physiologic time series data (Title and abstract. Paragraph 14, biometric data includes physiologic time series data; that bio-signal time series are stochastic; however these time series have recently been identified as fractals generated by scaling phenomena. This novel approach is justified by the fact that physiological time series fluctuate in an irregular and complex manner in response to the dynamics of the entire biological system under study. One example of a physiological time series consists of the beat-to-beat intervals of the human heart, also known as the heart rate variability (HRV) time series. Paragraph 29 disclosing that the processor applies a mathematical operation which defines the heart related electronic signals with an ECG waveform using wavelet transformation analysis. Such analysis identifies at least one time interval between a series of repeating wave components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the time series data techniques of Najarian to increase versatility, e.g., ECG analysis to identify many cardiac conditions such as ventricular fibrillation, arrhythmia, atria abnormality, cardiac infarction, etc. (see Najarian at paragraph 5 et seq.)

As to dependent claim 34, the rejection of claim 30 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the biometric data includes physiologic time series data.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the time series data techniques of Najarian to increase versatility, e.g., ECG analysis to identify many cardiac conditions such as ventricular fibrillation, arrhythmia, atria abnormality, cardiac infarction, etc. (see Najarian at paragraph 5 et seq.)

As to dependent claim 39, the rejection of claim 35 is incorporated.
Robarts as modified by Andre and Morales does not appear to expressly teach the biometric data includes physiologic time series data.
Najarian teaches the biometric data includes physiologic time series data (Title and abstract. Paragraph 14, biometric data includes physiologic time series data; that bio-signal time series are stochastic; however these time series have recently been identified as fractals generated by scaling phenomena. This novel approach is justified by the fact that physiological time series fluctuate in an irregular and complex manner in response to the dynamics of the entire biological system under study. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the energy-efficient uncertainty techniques of Robarts as modified by Andre and Morales to include the time series data techniques of Najarian to increase versatility, e.g., ECG analysis to identify many cardiac conditions such as ventricular fibrillation, arrhythmia, atria abnormality, cardiac infarction, etc. (see Najarian at paragraph 5 et seq.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123